83586: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30483: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83586


Short Caption:SUTTON (KEVIN) VS. THE EIGHTH JUD. DIST. CT.Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerKevin Devon Sutton
					In Proper Person
				


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of ClarkAaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


10/06/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


10/06/2021Petition/WritFiled Proper Person Petition for Writ of Certiorari. (Appendix attached) (SC)21-28731




10/22/2021Order/DispositionalFiled Order Denying Petition for Writ of Certiorari. "We deny the petition." JH/RP/LS. (SC)21-30483




11/01/2021Post-Judgment PetitionFiled Proper Person Appellant's Petition for Rehearing.  (SC)Y21-31343





Combined Case View